Citation Nr: 1621321	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  12-18 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected lumbar spine disability.

2.  Entitlement to service connection for a bilateral upper extremity neurological disability, to include as secondary to a cervical spine disability.


REPRESENTATION

The Veteran is represented by:  Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 



INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a
February 2012 rating decision by the Department of Veterans Affairs (VA)
Regional Office (RO) in Muskogee, Oklahoma.  In November 2014, the Board remanded the issue of entitlement to service connection for a bilateral upper extremity neurological disability for additional development.  After the issuance of a January 2016 supplemental statement of the case, this matter has been remitted to the Board for further appellate review.

In November 2014, the Board also remanded issues of entitlement to service connection for mid and lower back disabilities, as well as a bilateral lower extremity neurological disability.  While in remand status, these claims were granted in a January 2016 rating decision.  Given that the benefit sought on appeal has been granted with respect to each of these claims, no further appellate consideration is required.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In July 2011, the Veteran submitted claims of entitlement to service connection for a variety of disabilities, including "upper and lower back" and "bilateral neuropathy in the arm[s]."  According to a September 2011 report of contact, the RO sought clarification of the claims submitted by the Veteran.  The Veteran is recorded as saying that he intended to submit a claim of entitlement to service connection for his "entire back."  In November 2011, the RO issued a notice letter regarding lower and upper back conditions, as well as bilateral upper extremity neuropathy and other disabilities.

In a February 2012 rating decision, claims of entitlement to service connection for a middle back disability, cervical spine degenerative joint disease (claimed as upper back), and neuropathy of bilateral upper extremities were denied.  Moreover, the RO determined that a claim of entitlement to service connection for a lower back disability had been previously denied in September 1969, and that said denial was final.  In the February 2012 rating decision, the RO denied reopening a claim of entitlement to service connection for a lower back disability.  In response to the denials, the Veteran submitted a March 2012 notice of disagreement, including with respect to his middle back disability, cervical spine degenerative joint disease, bilateral upper extremity neuropathy, and lower back disability.  The denial of these claims, among others, was confirmed and continued in a May 2012 statement of the case.

In June 2012, the Veteran submitted a substantive appeal (VA Form 9), wherein he indicated that he had reviewed the May 2012 statement of the case and that he only wanted to appeal the claims for "service connection for middle and lower back condition."  Despite this, in its November 2014 decision, the Board addressed the claim to reopen the issue of entitlement to service connection for a "back disability," as well as claims of entitlement to service connection for a low back disability, a mid back disability, and bilateral upper and lower extremity neuropathy.  In the November 2014 decision, the Board did not discuss whether the issue of entitlement to service connection for cervical spine degenerative joint disease was still pending before VA.

Viewing his assertions throughout the pendency of this appeal in a light most favorable to the Veteran; the understandable confusion regarding which aspect of his back pertains to the cervical spine versus the lower, mid, and upper back; and his continued pursuit of the claim regarding a bilateral upper extremity neurological disability, the Board finds that the Veteran's June 2012 substantive appeal encompasses his claim of entitlement to service connection for a cervical spine disability.  See Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (finding that a claimant's identification of the benefit sought does not require any technical precision but may satisfy this requirement by referring to a body part or system, i.e., cardiovascular, that is disabled or by describing symptoms of the disability).  Consequently, an appeal regarding this matter has been timely perfected to the Board and, thus, the Board will address it herein.

Throughout the pendency of this appeal, the Veteran has asserted that a bilateral upper extremity neurological disability is etiologically related to a lumbar spine disability.  Indeed, the Board captioned and evaluated the Veteran's claim as such in the November 2014 decision.  However, the Board now accepts the Veteran's assertions as a claim of entitlement for a disability manifested by bilateral upper extremity neurological symptoms, to include as secondary to his service-connected lumbar spine.  Id.; see also Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008) (holding that VA must consider all possible theories of entitlement raised by the claimant or the evidence of record).

Pursuant to the November 2014 Board remand, the Veteran underwent a VA examination concerning his bilateral upper extremity neurological disability.  In pertinent part, the examiner determined that the Veteran experiences bilateral upper extremity radiculopathy that was unassociated with his lumbar spine disability.  This is so because, as the examiner opined, the Veteran's bilateral upper extremity radiculopathy is associated with cervical spine degenerative joint disease.  The examiner did not render an opinion regarding whether the Veteran's cervical spine disability (i.e., a disability manifested by bilateral upper extremity neuropathy) was caused or aggravated by his service-connected lumbar spine disability.

Pursuant to his claim of entitlement to service connection for a cervical spine disability, the Veteran was also provided a VA examination in December 2011.  After reviewing the relevant evidence of record and administering a clinical evaluation, the examiner rendered a diagnosis of cervical spine degenerative joint disease.  The examiner then opined as follows:

[I]t is less likely as not that the [V]eteran's cervical condition is related to the back condition mentioned in the [V]eteran's separation exam[ination] in military service because [V]eteran claims neck pain from an assault [February 27, 1969] but his records from Joseph Weldy, Captain, MC, do not verify a neck injury.  His back pain complaints at separation exam[ination] do not have a diagnosis, any physical findings and the doctor does not comment on it.  Separation exam[ination] only comments on sore throats.

The December 2011 VA examiner's opinion is limited to whether the Veteran's cervical spine degenerative joint disease was incurred in or due to his active duty.

In sum, the Board finds that the Veteran has not been provided a VA examination wherein the salient questions presented by his claim of entitlement to service connection for a cervical spine disability have been fully addressed.  The evidence of record is otherwise insufficient for purposes of adjudicating the Veteran's claim.  Consequently, the Board finds that a remand is warranted in order to provide the Veteran another VA examination.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information for evaluation purposes).

The Board also finds that the issue of entitlement to service connection for bilateral upper extremity radiculopathy is inextricably intertwined with the issue of entitlement to service connection for a cervical spine disability.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision in the matter).  Accordingly, remanding this claim is required for contemporaneous consideration.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must provide the Veteran with a VA examination to determine the nature and etiology of any found cervical spine disability.  The electronic claims file must be made available to and reviewed by the examiner.  All necessary and appropriate tests must be performed and their results documented.  The examiner must fully describe all manifestations of the Veteran's cervical spine disability.  After examining the Veteran and reviewing the service and post-service treatment records, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any found cervical spine disability was 

(a) incurred in or due to the Veteran's active duty service; 

OR 

(b) is due to or aggravated by his service-connected lumbar spine disability. 

In rendering any etiological opinion, the examiner must address whether it is at least as likely as not (a 50 percent probability or greater) that he injured his cervical spine at the same time he injured his lumbar spine. 

A complete rationale for all opinions must be provided.

In providing answers to the questions posed, the examiner is advised that the phrase at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  Use of the phrases more likely and as likely support the contended causal relationship, while the phrase less likely weighs against the claim.

2.  The RO must notify the Veteran that it is his responsibility to report for any scheduled VA examination, and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be re-adjudicated.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

